Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ D. Pike Aloian D. Pike Aloian Director February 26, 2010 67 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ H. C. Bailey, Jr. H. C. Bailey, Jr. Director February 26, 2010 68 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ Hayden C. Eaves III Hayden C. Eaves III Director February 26, 2010 69 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ Fredric H. Gould Fredric H. Gould Director February 26, 2010 70 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ Mary Elizabeth McCormick Mary Elizabeth McCormick Director February 26, 2010 71 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the SEC. /s/ David M. Osnos David M. Osnos Director February 26, 2010 72 Exhibit EASTGROUP PROPERTIES, INC. POWER OF ATTORNEY The undersigned Director of EastGroup Properties, Inc., a State of Maryland corporation, hereby constitutes and appoints N. Keith McKey as the true and lawful Attorney-in-fact and Agent of the undersigned to sign on behalf of the undersigned:(a) the Annual Report of the Company on Form 10-K (or such other form as may be required) for the year ended December 31, 2009 to be filed with the Securities and Exchange Commission ("SEC"); and (b) any and all amendments to such Report as may be required to be filed with the
